Citation Nr: 0822303	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-22 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for coronary artery 
disease secondary to service-connected diabetes mellitus type 
II.  

3.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, Type II, with diabetic 
retinopathy of the right eye, hypertension, erectile 
dysfunction, and peripheral neuropathy of the lower 
extremities.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In July 2007, a hearing was held, at the RO, before the 
undersigned Acting Veterans Law Judge, who is the acting 
Board member making this decision and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  

The issues of entitlement to service connection for coronary 
artery disease secondary to service-connected diabetes 
mellitus type II and entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus, Type II, with 
diabetic retinopathy of the right eye, hypertension, erectile 
dysfunction, and peripheral neuropathy of the lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran has PTSD as the result of his combat experiences 
in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The veteran contends that he has PTSD as the result of his 
active service in Vietnam, specifically serving with the 1st 
Cavalry Division as a helicopter crew chief and door gunner, 
ferrying men and supplies in and out of forward landings 
zones.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  

At his July 2007 Board hearing, the veteran gave sworn 
testimony that he was a crew chief on a helicopter and 
provided cover with an M-60 machine gun.  The helicopters 
would carry 10 infantrymen into the bush and bring them back.  
His helicopter was fired upon and hit once.  They would also 
bring back wounded and take deceased troops to grave 
registration.  Current symptoms included nightmares, 
flashbacks, and sleep disturbances.  He avoided war movies, 
fireworks, and crowds.  His wife also testified of current 
symptoms.  He testified as to his current treatment.  He 
recounted serving at An Khe, Two Bits North, Camp Evans, and 
the A Shau Valley.  At Two Bits North, enemy attacks came 
inside the perimeter twice.  At Camp Evans, the ammunition 
dump was blown up.  The fuel dump was blown up.  Food 
supplies were blown up.  People were killed by exploding 
artillery rounds, including in the bunker next to theirs.  
The testimony of the veteran and his spouse was credible and 
consistent with the record.  

VA mental health professionals have extensively tested, 
interviewed, and otherwise evaluated the veteran and have 
concluded that he does indeed have PTSD.  The doctor's notes 
of November 2001, March 2002, June 2002, August 2002, and 
August 2005; as well as the psychological assessments of 
October 2002, and February 2003 support this finding.

The RO denied the claim because the stressors had not been 
confirmed.  However, the RO has not attempted to confirm the 
stressors with the U.S. Army and Joint Services Records 
Research Center (JSRRC).  The Board finds such confirmation 
is not necessary in light of the veteran's service personnel 
records.  

The service personnel records show the veteran served in 
Vietnam from June 1967 to June 1968.  He served with the 1st 
Cavalry Division (Airmobile).  He first served with Troop B, 
1st Squadron, 9th Cavalry and was subsequently assigned to 
Headquarters and Headquarters Troop, 1st Squadron, 9th 
Cavalry.  His military occupational specialty was helicopter 
mechanic.  This qualified him to be a crew chief aboard a 
helicopter and supports his testimony that he did indeed 
serve as a crew chief.  Most significantly, his personnel 
records document the award of the Air Medal with first 
through third clusters.  The orders show it was awarded for 
meritorious achievement while participating in aerial flight 
in the Republic of Vietnam.  This is entirely consistent and 
supportive of the veteran's testimony that he was aboard 
helicopters ferrying men and supplies into combat and taking 
home the survivors, wounded, and dead.  The Board notes that 
the veteran was not awarded the Air Medal with "V" device, 
but a single valorous stressor is not required.  Repeatedly 
taking men and supplies in and out of combat, under fire, is 
sufficient to earn the Air Medal with 3 oak leaf clusters and 
to establish a PTSD stressor.  The Board finds that the 
veteran's credible testimony is supported by his service 
personnel records and is sufficient to confirm a PTSD 
stressor.  In as much as the diagnosis and stressor for PTSD 
have been proven in this case, the Board grants service 
connection for PTSD.  


ORDER

Service connection for PTSD is granted.  


REMAND

The veteran is service-connected for diabetes mellitus, Type 
II, with diabetic retinopathy of the right eye, hypertension, 
erectile dysfunction, and peripheral neuropathy of the lower 
extremities.  He has not received proper notice for the 
adjudication of this disability.  This should be cured by a 
VCAA compliant notice and readjudication.  

An April 2005 RO decision granted service connection for 
hypertension, erectile dysfunction, and peripheral neuropathy 
of the lower extremities, secondary to diabetes mellitus, 
type II.  That decision recharacterized the service-connected 
diabetes.  It had been previously diagnosed as "diabetes 
mellitus, type II."  The April 2005 decision changed the 
service-connected diagnosis to "diabetes mellitus, Type II, 
with diabetic retinopathy of the right eye, hypertension, 
erectile dysfunction, and peripheral neuropathy of the lower 
extremities."  However, the new service-connected diagnosis 
was not addressed in the subsequent January 2006 supplemental 
statement of the case (SSOC).  That SSOC only discussed the 
rating for the diabetes, without mention or discussion of the 
secondary conditions, which the April 2005 decision had found 
to be part of the service-connected diabetes.  Because the RO 
had made the secondary conditions part of the service-
connected diabetes, it was error for the RO to ignore them 
and only address the criteria of diagnostic code 7913, 
diabetes mellitus, in its January 2006 SSOC.  

In March 2006, the veteran wrote of his continuing 
disagreement with the 20 percent evaluation of the diabetes.  
He particularly asserted that he could not maintain a 
commercial driver's license and had eyesight problems.  This 
would qualify as a notice of disagreement with the 
noncompensable ratings assigned the secondary conditions in 
the April 2005 RO decision.  Review of the file does not 
disclose any statement of the case (SOC) or SSOC that 
addresses the secondary conditions, which the RO added to the 
service-connected disability in April 2005.  Where a claimant 
files a notice of disagreement and the RO has not issued a 
SOC, the issue must be remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court held that VCAA required the RO to notify the 
veteran of the applicable rating criteria before the 
evaluation.  There is no evidence that that was done in this 
case.  The veteran has not been notified of the rating 
criteria for diabetic retinopathy of the right eye, 
hypertension, erectile dysfunction, or peripheral neuropathy 
of the lower extremities.  The Court has held that such 
notice errors may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The 
veteran should be given proper notice of the rating criteria 
and then the extent of the disability should be 
readjudicated.  

The veteran is claiming service connection for coronary 
artery disease secondary to service-connected diabetes 
mellitus type II.  In light of the record, the most recent VA 
examination and opinion, of January 2005, leaves doubt as to 
whether he has coronary artery disease, and if so, the extent 
to which his service-connected diabetes has contributed to 
any current disability.  A current examination and opinion 
are desirable.  

Private medical records showed the veteran was hospitalized 
for chest pain in May 1995.  He had an extensive work-up 
including a cardiac catheterization, laboratory studies, 
electrocardiograms, X-rays, and a Holter monitor study.  
There was no diagnosis of myocardial infarction (or heart 
attack).  The final diagnosis was chest pain, normal coronary 
arteries, paroxysmal supraventricular tachycardia, obesity 
and anxiety.  Nevertheless, in June 1995, the veteran's 
private physician, B. L. S., D.O., made a clinical note that 
the veteran had recently had a subendocardial MI (myocardial 
infarction).  The doctor's findings at that time were normal.  
Thus, it appears that the private physician's notation of an 
MI was based on a history provided by the veteran rather than 
competent objective medical evidence.  On VA examination in 
January 2005, heart findings were normal, but the doctor 
diagnosed coronary artery disease.  The only discernable 
basis for that diagnosis was the veteran's report of a 
myocardial infarction in 1995.  Since that history, provided 
by the veteran, differs from the actual medical records, it 
appears that the diagnosis of coronary artery disease is 
questionable.  Subsequently, in April 2005, the veteran had 
additional myocardial studies that were interpreted as 
normal.  Thus, it is not clear that the veteran has coronary 
artery disease.  A current examination and opinion would help 
resolve this question.  

Further, the opinion provided by the VA examiner, in January 
2005, did not provide the necessary information.  The 
examiner expressed the opinion that the veteran's coronary 
artery disease would not be secondary to his diabetes as he 
only developed symptoms of coronary artery disease two years 
after the diagnosis of diabetes.  As discussed above, the 
cardiac catheterization in 1995 was interpreted as normal, 
and the remainder of the file does not appear to provide a 
basis to assume that the veteran only developed symptoms of 
coronary artery disease two years after the diagnoses of 
diabetes.  Moreover, in Allen v. Brown, 7 Vet. App. 439, 448 
(1995), the Court held that any additional impairment of 
earning capacity resulting from an already service-connected 
condition shall be compensated.  Thus, the question is not 
whether the service-connected diabetes caused the onset of 
coronary artery disease, but to what extent, if any, it has 
contributed to any current coronary artery disease.  The 
agency of original jurisdiction should obtain an opinion that 
addresses this question.  

Accordingly, the issues of entitlement to service connection 
for coronary artery disease secondary to service-connected 
diabetes mellitus type II and entitlement to a disability 
rating in excess of 20 percent for diabetes mellitus, Type 
II, with diabetic retinopathy of the right eye, hypertension, 
erectile dysfunction, and peripheral neuropathy of the lower 
extremities are REMANDED for the following action:

1.  The RO should issue a VCAA 
compliant notice which notifies the 
veteran of the criteria for rating the 
secondary components of his service-
connected diabetes mellitus:  diabetic 
retinopathy of the right eye, 
hypertension, erectile dysfunction, and 
peripheral neuropathy of the lower 
extremities.  The notice should provide 
the criteria for rating all lower 
extremity nerves affected by 
neuropathy.  This notice should comply 
with the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  After allowing an appropriate time 
for response, the RO should 
readjudicate the evaluation of diabetes 
mellitus, diabetic retinopathy of the 
right eye, hypertension, erectile 
dysfunction, and peripheral neuropathy 
of the lower extremities.  Particular 
consideration should be given to the VA 
clinical records that indicate the 
veteran takes several medications to 
control his hypertension.  Specific 
consideration should also be given to 
the June 2004 nerve conduction studies 
that were found to be suggestive of 
peripheral polyneuropathy.  

3.  If the maximum evaluations under 
the rating criteria are not allowed, 
the veteran should be furnished a SSOC 
that addresses the secondary components 
of his service-connected diabetes 
mellitus (diabetic retinopathy of the 
right eye, hypertension, erectile 
dysfunction, and peripheral neuropathy 
of the lower extremities), as well as 
the primary diabetes mellitus.  

4.  The veteran should be scheduled for 
a VA heart examination.  The claims 
folder should be reviewed.  Any tests 
or studies needed to respond to the 
following questions should be done.  
The examiner should provide a complete 
explanation in response to the 
following:  

a.  What is the veteran's current 
correct cardiac diagnosis?  The 
examiner should identify the findings 
supporting the diagnosis.  If there is 
none, the examiner should so state, 
explaining the supporting findings.  

b.  To what extent (an opinion as to 
the percentage, if possible) has the 
service-connected diabetes mellitus 
contributed to any current cardiac 
disease?  If the service-connected 
diabetes mellitus has not contributed 
to any current cardiac disease, the 
examiner should so state.  If the 
service-connected diabetes mellitus has 
contributed to any current cardiac 
disease, but the examiner cannot 
quantify the contribution, he should so 
state.   

5.  Thereafter, the RO should readjudicate 
the claim for service connection for 
coronary artery disease in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT C. SCHARNBERGER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


